Title: To Thomas Jefferson from Richard Harlan, 7 April 1826
From: Harlan, Richard
To: Jefferson, Thomas


Dear Sir.
Phild
April 7th 1826
Some months Since, I had the honour to present to you, a Copy of my work, the Fauna Americana,—the receipt of which was politely acknowledged by You—Since which time the work has been rudely attacked both in Phild and Boston—& feel well assured that you possess sufficient interest to induce you to give your attention to the accompanying offensive pamphlet when you have done with it, do me the favour to place it in your library along side the Fauna—and believe me with the sincerest wishes for Your welfareYour friendR Harlan